NO. 07-07-0416-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL A

                                  JUNE 5, 2008
                         ______________________________

                   MARK ANTHONY PEARSON, SR., APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE
                       _________________________________

          FROM THE 252ND DISTRICT COURT OF JEFFERSON COUNTY;

                 NO. 88226; HONORABLE LAYNE WALKER, JUDGE
                       _______________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                                  MEMORANDUM OPINION


      Appellant, Mark Anthony Pearson, Sr., pleaded guilty to the offense of burglary of

a building. Pursuant to a plea agreement, adjudication of his guilt was deferred and he

was placed on community supervision for a term of three years. Subsequently, the State

filed a motion to adjudicate, alleging a number of violations of appellant’s community

supervision order. Appellant pleaded true to three of the allegations, was adjudicated

guilty, and sentenced to serve 14 months in the Texas Department of Criminal Justice-

State Jail Division. We affirm.
       Appellant’s attorney has filed an Anders brief and a motion to withdraw. Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967). In support of his motion

to withdraw, counsel certifies that he has diligently reviewed the record, and in his opinion,

the record reflects no reversible error upon which an appeal can be predicated. Id. at 744-

45. In compliance with High v. State, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978), counsel

has candidly discussed why, under the controlling authorities, there is no error in the trial

court’s judgment. Additionally, counsel has certified that he has provided appellant a copy

of the Anders brief and motion to withdraw and appropriately advised appellant of his right

to file a pro se response in this matter.           Stafford v. State, 813 S.W.2d 503, 510

(Tex.Crim.App. 1991). The court has also advised appellant of his right to file a pro se

response. Appellant has filed a response.


       Appellant’s response alleges that his original plea was void because the same was

not supported by any evidence, other than the plea itself. The record clearly demonstrates

that appellant waived the appearance, confrontation and cross examination of any

witnesses in writing. Further, appellant stipulated that evidence from the pre-sentence

investigation report could be received in the records of the case. A review of the record

demonstrates that the plea was supported by the factual allegations concerning the

underlying burglary offense contained within the pre-sentence investigation report. The

trial court did not enter a finding that the evidence was sufficient to support a finding of guilt

until after the pre-sentence investigation report was submitted. See TEX . CRIM . PROC .

CODE ANN . § 1.15 (Vernon 1991). Appellant alleges that his counsel in the original case

was ineffective for failure to prepare any pre-trial motions. Again, the record clearly


                                                2
demonstrates this allegation is false. Appellant’s original trial counsel filed motions for

discovery and inspection of the evidence, motion to list State’s witnesses and request for

criminal histories, motion for notice of State’s intent to use extraneous offenses and a

motion to discover exculpatory evidence. Appellant makes other unsubstantiated claims

of ineffective assistance of counsel.     We have reviewed the entire record and it

demonstrates that a claim of ineffective assistance of counsel is frivolous and has no

arguable merit. See Bone v. State, 77 S.W.3d 828, 835 (Tex.Crim.App. 2002).


       By his Anders brief, counsel raises grounds that could possibly support an appeal,

but concludes the appeal is frivolous. We have reviewed these grounds and made an

independent review of the entire record to determine whether there are any arguable

grounds which might support an appeal. See Penson v. Ohio, 488 U.S. 75, 109 S. Ct. 346,

102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824 (Tex.Crim.App. 2005). We

have found no such arguable grounds and agree with counsel that the appeal is frivolous.


       Accordingly, counsel’s motion to withdraw is hereby granted1 and the trial court’s

judgment is affirmed.




                                                 Mackey K. Hancock
                                                      Justice

Do not publish.


       1
        Counsel shall, within five days after the opinion is handed down, send his client a
copy of the opinion and judgment, along with notification of the defendant’s right to file a
pro se petition for discretionary review. See Tex. R. App. P. 48.4.

                                             3